DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warnking et al. (US 5269306 A).
Regarding claim 1. Warnking discloses A method for continuously monitoring a coupling quality of a coupling interface between an acoustic energy source of a therapeutic device and a body surface area of a patient (abstract, A process for detecting the quality of the coupling of a shock wave therapy head of an extracorporal shock wave lithotritor to the patient's body), comprising the steps of: 
(a) obtaining a plurality of images of at least one predetermined first area of the coupling interface (column 2 lines 5-8, FIGS. 2a, 2b and 2c shows several outlined ultrasonic images of a patient's body, taken while the quality of the coupling is varied); 
(b) extracting at least one first image characteristic of a predetermined first image of said plurality of images (column 2 lines 56-57, reference image Y); 
(c) extracting said at least one first image characteristic of at least one second image of said plurality of images, said at least one second image being temporally spaced apart from said predetermined first image (column 2 lines 55-56, The weighted image content X); 
(d) determining a quantitative parameter corresponding to a difference between said at least one first image characteristic of said predetermined first image and said at least one first image characteristic of said at least one second image (column 3 paragraphs 1-2, In the correlator 10, the blank image Y from the image storage device 9 is compared in a known manner by means of statistical processes), and 
(e) actuating a signal if said quantitative parameter exceeds a predetermined reference threshold (column 3 paragraph2, claim 3, generates a warning signal when insufficient coupling is detected).

Regarding claim 2. Warnking discloses The method according to claim 1, further comprising the step of: 
(f) repeating steps (c) to (e) for at least one other image of said plurality of images that is temporally spaced apart from said predetermined first image and said at least one second image (column 2 lines 5-8, FIGS. 2a, 2b and 2c shows several outlined ultrasonic images of a patient's body, taken while the quality of the coupling is varied, implicitly, repeating comparison for the images 2a, 2b, 2c).

Regarding claim 3. Warnking discloses The method according to claim 1, wherein said at least one first image characteristic is any one of a tonal image distribution, a frequency spectrum and an image feature characteristic (abstract, A comparison is made between an ultrasonic image taken without any coupling (blank image) and the actual ultrasonic image taken while the patient's body was coupled, inherently, the comparison is made based on an image feature, e.g., grey).

Regarding claim 9. Warnking discloses The method according to claim 1, wherein said quantitative parameter is based on a cross-correlation between said at least one first image characteristic of said predetermined first image and said at least one first image characteristic of said at least one second image (claim 1, using statistical correlation processes to compare the images).

Regarding claim 15. The same analysis has been stated in claim 1.

Regarding claim 16. Warnking discloses The device according to claim 15, wherein said imaging system comprises any one of an optical camera and a sonograph (abstract, ultrasonic).

Regarding claim 17. The same analysis has been stated in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al. (US 5269306 A) in view of LEE et al. (US 20190205515 A1).
Regarding claim 4. LEE discloses a tonal image distribution is a histogram of a probability distribution function of image brightness of any one of plurality of images ([0033]-[0034] utilizing a histogram of pixel values representing the brightness or color of each pixel of the comparison image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Warnking and LEE, to use the histogram to represent the images, in order to better compare the images.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al. (US 5269306 A) in view of Wujcicki (US 20130182957 A1).
Regarding claim 5. Wujcicki discloses a frequency spectrum is a 2D Fourier spectrum of any one of plurality of images (claim 3, generating an image frequency spectrum by carrying out a Fourier transform of the image and comparing the image frequency spectrum with spectral signatures characteristic of the lane divider).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Warnking and Wujcicki, to use Fourier spectrum to represent the images, in order to better compare the images.

Claims 6-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al. (US 5269306 A) in view of OKADA et al. (US 20200193188 A1).
Regarding claim 6. OKADA discloses an image feature characteristic is a length of one or more edge features detected by an edge detection algorithm within any one of plurality of images ([0036] compare images with respect to the edge lines and their lengths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Warnking and OKADA, to use edge lengths to represent the images, in order to better compare the images.

Regarding claim 7. OKADA discloses The method according to claim 6, wherein said length is a total length of said one or more edge features ([0036]).
The same motivation has been stated in claim 6.

Regarding claim 8. OKADA discloses The method according to claim 6, wherein said edge detection algorithm utilises a Sobel operator ([0069] The extraction unit 41 is configured to extract the edge lines by calculating an edge strength of each pixel and a luminance gradient by applying a Sobel filter to the gray scale image data).
The same motivation has been stated in claim 6.

Regarding claim 10. OKADA discloses The method according to claim 6, wherein said quantitative parameter is a difference in length between the length of said one or more edge features detected in said first image and the length of said one or more edge features detected in any one of said at least one second image ([0036]).
The same motivation has been stated in claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al. (US 5269306 A) in view of SCHLAUDRAFF et al. (US 20220277441 A1).
Regarding claim 11. SCHLAUDRAFF discloses a predetermined reference threshold is a maximum deviation from an image characteristic of an image ([0174] The threshold value defines a maximum deviation between the input image data and the baseline estimate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Warnking and SCHLAUDRAFF, to use a maximum deviation from the reference image as the threshold, in order to better compare the images.

11.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al. (US 5269306 A).
Official Notice is taken regarding claims 12-14 that it is obvious to have a predetermined time interval between the images for comparison, to have a visual or audible signal as the warning signal, and to have an adaptable area of the coupling interface, in order to better detect the quality of the coupling.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488